DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the grounds that there would not be a serious search burden since they are not patently distinct species.  
This is found persuasive, and therefore the restriction requirement between species, as set forth in the Office action mailed on 03/17/2022, is hereby withdrawn and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 13-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation "a third distance" and “a fourth distance”.  This is unclear as the amendment removed the “first distance” and the “second distance” from claim 1 and 10, from which claim 4 and 13 are dependent on, respectively. Therefore, it is unclear as to how there could be a third and fourth distance without having a first and second distance. It will be construed as “a distance between the lower frame and the metal screen panel is D, wherein a distance between the side frame and the metal screen panel is S” for the purposes of examination.
Claims 5 and 14 recite the limitation "a fifth distance" and “a sixth distance”.  This is unclear as the amendment removed the “first distance” and the “second distance” from claims 1 and 10, from which claims 5 and 14 are dependent on, respectively. Therefore, it is unclear as to how there could be a fifth and sixth distance without having a first and second distance. It will be construed as “a distance between the metal screen panel and the lower frame is H, wherein in the vertical direction to the plane, a distance between the metal screen panel and the side frame is H” for the purposes of examination.
Claims 6 and 15 state “wherein H is greater than zero when D or H is less than or equal to zero”. This is unclear as how can H be both greater than zero when H is also less than or equal to zero. The specification provides no clarity to this limitation.
Claims 7 and 16 states “further comprising a fifth ground point located on the mainboard ground, wherein the first resonance structure is coupled to the fifth ground point using a first device, and wherein the first device comprises at least one of a first filter, a first switch, a first zero-ohm resistor, a first capacitor, or a first inductor; or a sixth ground point located on the mainboard ground, wherein the second resonance structure is coupled to the sixth ground point using a second device, and wherein the second device comprises at least one of a second filter, a second switch, a second zero-ohm resistor, a second capacitor, or a second inductor”. But since the claim states “or” it is not clear as to how there can be a “second device...one of a second filter, a second switch, a second zero-ohm resistor, a second capacitor, or a second inductor” when there would not be a first device (a first filter, a first switch, a first zero-ohm resistor, a first capacitor, or a first inductor). The applicant should clear up the naming convention throughout the claims.
Claims 8 and 17 states “wherein either: the first feed point is further coupled to the first radiator using a third device, wherein the third device comprises at least one of a first matching network, a first adjustable capacitor, or a third switch; or the second feed point is further coupled to the second radiator using a fourth device, wherein the fourth device comprises at least one of a second matching network, a second adjustable capacitor, or a fourth switch”. This claim is dependent on claim 7, and in the situation when there is only a first or second device, it is unclear as to how there could be a third or fourth device. The applicant should clear up the naming convention throughout the claims.
Claim 9 states “wherein either: the first feed point, the first ground point, and the first radiator form a first inverted F antenna or a first composite right/left-handed transmission line (CRLH) antenna; or the second feed point, the second ground point, and the second radiator form a second inverted F antenna or a second CRLH antenna”. It is unclear as to how there could be a second inverted F antenna or a second CRLH antenna when there was not a first. It will be construed as “wherein either: the first feed point, the first ground point, and the first radiator form an inverted F antenna or a composite right/left-handed transmission line (CRLH) antenna; or the second feed point, the second ground point, and the second radiator form an inverted F antenna or a CRLH antenna” for the purposes of examination.
Claim 18 states “wherein either: the first feed point, the first ground point, and the first radiator form an inverted F antenna or a composite right/left-handed transmission line CRLH antenna; and/or the second feed point, the second ground point, and the second radiator form an inverted F antenna or a CRLH antenna”. This is unclear because “either” suggests that only one can occur at a time, but then “and” suggests that both occur at the same time. It will be construed as “wherein either: the first feed point, the first ground point, and the first radiator form an inverted F antenna or a composite right/left-handed transmission line (CRLH) antenna; or the second feed point, the second ground point, and the second radiator form an inverted F antenna or a CRLH antenna” for the purposes of examination.
Claim 20 recites “a second side frame of the terminal device” on line 20. Then on line 27 recites “a second side frame of the terminal device”. It is unclear if these are the same and that both the first and second resonance structures comprise part of the second side frame, or if one is part of a first side frame and another is part of the second side frame. The limitation on line 20 will be construed as “a first side frame of the terminal device” for the purposes of examination. 
Claim 21 recite the limitation "a third distance", “a fourth distance”, “a fifth distance”, and “a sixth distance”.  This is unclear as the amendment removed the “first distance” and the “second distance” from claim 20, from which claim 21 is dependent on. Therefore, it is unclear as to how there could be a third, fourth, fifth, or sixth distance without having a first and second distance. 
Claim 21 also states “wherein H is greater than zero when D or H is less than or equal to zero”. This is unclear as how can H be both greater than zero when H is also less than or equal to zero. The specification provides no clarity to this limitation.
Claim 22 states “wherein: the first feed point is further coupled to the first radiator using a third device, wherein the third device comprises at least one of a first matching network, a first adjustable capacitor, or a third switch; or the second feed point is further coupled to the second radiator using a fourth device, wherein the fourth device comprises at least one of a second matching network, a second adjustable capacitor, or a fourth switch”. However, this is unclear as there is no first or second device yet claimed, and there is no first or second switch yet claimed. The applicant should clear up the naming convention throughout the claims.
Claim 23 states “wherein: the first feed point, the first ground point, and the first radiator form a first inverted F antenna or a first composite right/left-handed transmission line (CRLH) antenna; or the second feed point, the second ground point, and the second radiator form a second inverted F antenna or a second CRLH antenna”. It is unclear as to how there could be a second inverted F antenna or a second CRLH antenna when there was not a first. It will be construed as “wherein either: the first feed point, the first ground point, and the first radiator form an inverted F antenna or a composite right/left-handed transmission line (CRLH) antenna; or the second feed point, the second ground point, and the second radiator form an inverted F antenna or a CRLH antenna” for the purposes of examination.

Allowable Subject Matter
Claims 1-2 and 10-11 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the amendments submitted 05/17/2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Choi et al. (US 2018/0069301), Liao et al. (US 2019/0252764), Li et al. (US 2018/0358699), Kim et al. (US 2016/0064820), Lee et al. (US 2019/0181552), Kim et al. (US 2017/0302771), and the other cited references are all cited as teaching some elements of the claimed invention including a mainboard ground, a first ground point, a first radiator, a first feed point, a second ground point, a second radiator, a second feed point, a third ground point, a first resonance structure, a fourth ground point, a second resonance structure, a first slot, a second slot, and a third slot. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-9, 13-18, and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845